Citation Nr: 0403868	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increase (compensable) rating for bilateral 
hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946 and from April 1948 to July 1965, when he retired with 
more than 20 years of service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2003, the Board denied the veteran's claim for 
increased for bilateral hearing loss.  The veteran appealed 
to The United States Court of Appeals for Veterans Claims 
(Court).  In an October 2003 Order, the Court granted the 
parties' Joint Motion For Remand.  The Board's decision was 
vacated and the claim was remanded for the VA to fulfill the 
notice requirements of the Veterans Claims Assistance Act of 
2000, pursuant to Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002), and 
the duty to assist.   

In January 2004, the veteran submitted additional evidence to 
the Board and he did not waive initial review of the evidence 
by the RO. 

In light of the above, the appeal is REMANDED for the 
following:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103 and 5103A.  
In the VCAA notification letter: 

a.  Notified the veteran that to 
substantiate his claim for increase 
for hearing loss he should evidence 
that his hearing loss has increased 
in severity. 

b.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical-care, State or local 
governments, or a private employer, 
he should submit the records himself 
or with his authorization, VA will 
make reasonable efforts to obtain 
the records on his behalf. 

c.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record that is 
in the custody of VA or other 
Federal agency VA will obtain any 
such records he identifies. 

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claim.  

2.  Obtain the records of treatment for 
hearing loss since July 1999 from the 
Mountain Home, Tennessee VA Medical 
Center.  

3.  Schedule the veteran for a VA 
audiology examination to determine the 
current level of hearing loss.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

4.  After the above has been completed, 
review all the evidence of record and 
adjudicate the claim.  If the benefit 
sought is denied, provide the veteran and 
his representative with a supplemental 
statement of the case.  Thereafter the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

